               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                CIVIL ACTION NO. 5:19-CV-071--KDB-DCK


HIGHWAY MARKINGS, INC.,

                            Plaintiff,
                                                STIPULATED PROTECTIVE
vs.
                                                        ORDER
MAGNOLIA ADVANCED
MATERIALS, INC.,

                            Defendant.


      This matter is before the Court pursuant to Rule 26(c) of the Federal Rules of

Civil Procedure and Local Rule 26.2 for the United States District Court for the

Western District of North Carolina for entry of an Order, with consent and agreement

of the parties, governing the disclosure and protection of confidential and proprietary

business and/or personal information that may be disclosed or already conveyed in

this case. In order to facilitate discovery, while preserving and maintaining the

confidentiality of certain documents or testimony that may be sought by the parties,

and in the interests of justice, it is hereby ORDERED by the Court as follows:

      1.     Definitions.

      a.     Confidential Information. The term “Confidential Information” shall

mean and include information contained or disclosed in any Documents (as defined

below), portions of Documents, answers to interrogatories, responses to requests for

admissions, trial testimony, deposition testimony, and transcripts of trial testimony
and depositions, including data, summaries, and compilations derived therefrom that

is deemed to be Confidential Information by any party to which it belongs and

identified and designated as Confidential Information by that party. Confidential

Information shall not include information or material that: (a) was, is, or becomes

public knowledge in a manner other than by violation of this Protective Order or other

fault of the receiving party; (b) is acquired by the receiving party from a third party

not owing a duty of confidentiality to the producing party; (c) before receipt from the

producing party, was lawfully possessed by the receiving party without a duty of

confidentiality to the producing party; (d) is disclosed by the producing party to a

third party not owing a duty of confidentiality to the producing party, subject to Fed.

R. Civ. P. 26(b)(5)(B); (e) is independently developed by the receiving party; (f) is

disclosed under operation of law without confidentiality or disclosure provisions after

prior notice to the producing party; (g) was disclosed to the receiving party by the

producing party prior to entry of this Protective Order without a duty of

confidentiality to the producing party; or (h) is disclosed by the receiving party with

the producing party’s prior written approval. Confidential Information may include

documents and information designated under this Order as “CONFIDENTIAL.”

      b.     Documents. The term “Documents” shall have the meaning ascribed to

the terms “documents,” “electronically stored information,” and “tangible things” in

Fed. R. Civ. P. 34.

      2.     Scope. All documents, things, testimony, and other information, or the

substance thereof in any form, including documents and things produced by either



                                          2
party, interrogatory answers, responses to requests for admissions, deposition

exhibits, and any other discovery materials produced or subject to discovery, and all

copies, excerpts, abstracts, and summaries thereof produced, given, or filed during

discovery and other proceedings in this action shall be subject to this Order

concerning Confidential Information as set forth below.

      3.     Form and Timing of Designation.

      a.     Confidential Information may be so designated by placing or affixing the

word “CONFIDENTIAL” on the document in a manner that will maintain the

legibility of the document.     Documents may be so designated prior to, or

contemporaneously with, the production or disclosure of the documents. Inadvertent

or unintentional production of documents without prior designation shall not be

deemed a waiver, in whole or in part, of the right to designate documents at a later

date. Upon learning of any inadvertent or unintentional failure to designate, the

producing party may designate such information.            A receiving party who

disseminates a document or information not marked “CONFIDENTIAL” originally,

but later so marked shall make reasonable efforts to retrieve the document or

information from any recipients after being notified of the inadvertent or

unintentional failure to properly mark the document. A receiving party disagreeing

with the designation of such materials may challenge the designation as set forth

herein but must comply with these procedures pending the resolution of any such

challenge.   These procedures shall not waive or eliminate any other protections

available under any other governing rules or procedures.



                                         3
      4.     Documents        Which      May           Receive   a    “CONFIDENTIAL”

Designation. Any producing party or third party may designate documents as

“CONFIDENTIAL” that contain (i) information protected from disclosure by statute,

(ii) sensitive personal, technical, or financial information, (iii) trade secrets, or (iv)

confidential research, development, proprietary, or commercial information, or (v)

documents that the producing party in the ordinary course of business does not or

would not disclose to third parties except in confidence, or has undertaken with others

to maintain in confidence, and/or is under a preexisting obligation to maintain as

confidential or private. Information or documents that are available to the public

may not be designated as “CONFIDENTIAL.”

      5.     Depositions.          Portions       of    depositions   shall   be   deemed

“CONFIDENTIAL” only if designated as such when the deposition is taken or within

ten (10) business days after receipt of the final transcript. Such designation shall be

specific as to the portions to be protected; however, the entire transcript may be

designated when the deposition is taken, provided the final designation of portions is

made within ten (10) business days after receipt of the final transcript.

      6.     Protection of “CONFIDENTIAL” Material.

      a.     General Protections. Documents designated “CONFIDENTIAL” under

this Order shall not be used or disclosed by the parties or counsel for the parties or

any other persons identified in ¶ 6(b) below for any purposes whatsoever other than

preparing for and conducting the litigation in which the documents were disclosed

(including any appeal of that litigation). In the event that a party inadvertently or



                                              4
unintentionally disseminates “CONFIDENTIAL” information to someone not

entitled to receive the document or information, it shall immediately notify the

producing party and shall use its best efforts to retrieve the documents or information

and secure the agreement of the recipient not to disclose the “CONFIDENTIAL”

information.

      b.       Limited Disclosure of “CONFIDENTIAL” Materials. The parties and

counsel for the parties shall not disclose or permit the disclosure of any documents

designated “CONFIDENTIAL” under the terms of this Order to any other person or

entity except as set forth in subparagraphs (1)-(6) below.              Subject to these

requirements, the following categories of persons may be allowed to review

documents that have been designated “CONFIDENTIAL” pursuant to this Order:

               (1)     in-house counsel and owners, managers, or employees of a party
               to this order, but only to the extent counsel of record shall determine
               that the specific individual’s assistance is necessary to the conduct of
               the litigation in which the information is disclosed and then only after
               the person to whom disclosure is to be made has executed an
               acknowledgment (in the form set forth at Attachment A hereto) that he
               or she has read and understands the terms of this Order and is bound
               by it;

               (2)   outside counsel of record and employees of outside counsel of
               record involved in the preparation and trial of this action;

               (3)    court reporters engaged for depositions and those persons, if any,
               specifically engaged for the limited purpose of making photocopies of
               documents;

               (4)    consultants, investigators, or experts engaged by the parties or
               counsel for the parties to assist in the preparation and trial of this action
               (hereinafter referred to collectively as “Experts”) only after the person
               to whom disclosure is to be made has executed an acknowledgment (in
               the form set forth at Attachment A hereto) that he or she has read and
               understands the terms of this Order and is bound by it;

                                             5
                    (5)   professional translators engaged by counsel or the Court to
                    translate confidential documents and then only after the person to
                    whom disclosure is to be made has executed an acknowledgment (in the
                    form set forth at Attachment A hereto) that he or she has read and
                    understands the terms of this Order and is bound by it;

                    (6)    outside photocopying, coding, digitizing, data processing, graphic
                    production services, or other vendors that the parties or their counsel
                    utilize to assist in this action and then only after the person to whom
                    disclosure is to be made has executed an acknowledgment (in the form
                    set forth at Attachment A hereto);

                    (7)   mediators and employees of mediators            involved   in   the
                    preparation and mediation of this action; and

                    (8)    other persons only upon consent of the producing party or upon
                    order of the Court and on such conditions as are agreed to or ordered
                    and then only after the person to whom disclosure is to be made has
                    executed an acknowledgment (in the form set forth at Attachment A
                    hereto) that he or she has read and understands the terms of this Order
                    and is bound by it.

          c.        Control of Documents. Counsel for the parties shall take reasonable

efforts        to   prevent   unauthorized    disclosure   of   documents    designated   as

“CONFIDENTIAL” pursuant to the terms of this order.

          d.        Copies.   All copies, duplicates, extracts, summaries or descriptions

(hereinafter referred to collectively as “copies”), of documents designated as

“CONFIDENTIAL” under this Order or any portion of such a document, shall be

immediately affixed with the designation “CONFIDENTIAL” if the words do not

already appear on the copy. All such copies shall be afforded the full protection of

this Order.

          7.        Filing of “CONFIDENTIAL” Materials. The parties understand that

documents may be filed under seal only pursuant to any governing procedures of the

                                                 6
Court. Each party agrees to seek sealing and other measures of suitable protection

when filing any documents or information designated as CONFIDENTIAL.

      8.     Greater Protection of Specific Documents. No party may withhold

information from discovery on the ground that it requires protection greater than

that afforded by this Order unless the party obtains an Order from the Court

providing such special protection.

      9.     Challenges to Designation as “CONFIDENTIAL.”                Any of the

designations permitted herein are subject to challenge. The following procedures

shall apply to any such challenge.

      a.     The burden of proving the necessity of a confidentiality designation

remains with the party asserting the protection.

      b.     A party who contends that designated documents are not entitled to

protection under this Order shall give written notice to the party who affixed the

designation of the specific basis for the challenge. The producing party shall have

ten (10) business days from service of the written notice to determine if the dispute

can be resolved without judicial intervention and, if not, to move for an Order

confirming the designation.

      c.     Notwithstanding any challenge to the designation of documents, all

material previously designated shall continue to be treated as subject to the full

protections of this Order until one of the following occurs:

             (1)    the party designating the documents withdraws such designation
             in writing;




                                           7
             (2)   the producing party fails to move timely for an Order confirming
             the designation as set forth in ¶ 9(b) above; or

             (3)   the Court rules that the documents should no longer be
             designated as “CONFIDENTIAL.”

      d.     Challenges to the designation of documents may be made at any time

and are not waived by the failure to raise the challenge at the time of initial disclosure

or designation.

      10.    Inadvertent Production of Exempt Documents. Pursuant to Rule

502(d) of the Federal Rules of Evidence, the attorney-client privilege and/or work

product protection will not be not waived by any disclosure connected with the

litigation pending before the Court. Additionally, such disclosure will not constitute

a waiver in any other Federal or State proceeding. If information is produced in

discovery that is subject to a claim of privilege or protection as work product material

(“privilege”), and, regardless of whether the information has been designated

pursuant to this Order, the party making the claim may notify any party that

received the information and provide the basis for such a claim. In accordance with

Federal Rule of Evidence 502(d)-(e), the protections of which are expressly

incorporated herein, such a production or disclosure does not operate as a waiver or

impairment of any privilege or protection associated with any such production or

disclosure. Specifically, pursuant to Federal Rule of Evidence 502(d), the production

of privileged or work product protected information is not a waiver of any applicable

privilege or protection in the pending above-captioned actions or in any other federal

or state proceeding.     After being notified by a party claiming privilege that



                                            8
information produced by that party is subject to a claim of privilege, a receiving party

(a) must promptly return or destroy the specified information and any copies it has,

(b) must not use or disclose the information (or any notes, memorandum, or analyses

to the extent they encompass or are based upon such information) until the claim is

resolved (and thereafter if the claim of privilege is upheld, any such materials must

be destroyed to the extent they include or are based upon such information), and (c)

must take reasonable steps to retrieve the information if the party disclosed it before

being notified.   These obligations include a restriction against presenting the

information to the Court for a determination of the claim. If applicable, the party

making the claim must serve a privilege log that complies with Federal Rule of Civil

Procedure 26(b)(5) within ten (10) days of notifying any receiving party of the claim.

The party making the claim must also preserve the information until the claim is

resolved. The matter shall be resolved on the basis of the information set forth in the

privilege log and in accordance with the standards, laws, and rules pertaining to the

privilege(s) claimed if presented to the Court for resolution by the receiving party. If

the receiving party does not move for an order directing production of the information

no later than ten (10) business days after receiving the producing party’s written

notification of the inadvertent or unintentional production, the information will be

conclusively determined to be exempt from production.




                                           9
       11.      Treatment on Conclusion of Litigation.

       a.       Order Remains in Effect. All provisions of this Order restricting the use

of documents designated “CONFIDENTIAL” shall continue to be binding after the

conclusion of the litigation unless otherwise agreed or ordered.

       b.       Return of Protected Documents. Within six months after the conclusion

of the litigation, including conclusion of any appeal, all documents designated as

“CONFIDENTIAL” under this Order, including copies as defined in ¶ 6(d) above

shall, at the receiving party’s election, be returned to the producing party or

destroyed. The receiving party shall verify the return or destruction in writing to the

producing party, upon the producing party’s request. Notwithstanding the foregoing,

outside counsel of record may retain a complete set of pleadings and court papers,

deposition and trial transcripts, deposition and trial exhibits, affidavits and

declarations, and work product after final conclusion of this litigation, but

Confidential Information contained therein shall not be disseminated and shall

remain subject to the terms of this Protective Order. Further, the parties shall not be

required to return or destroy Confidential Information maintained in computer back-

up systems or other storage media that are not readily accessible or normally

accessed (e.g., electronic disaster recovery systems which are overwritten in the

normal course of business), but such material shall remain subject to this Order in

all respects.

       12.      Order Subject to Modification. This Order supersedes any previous

orders or agreements of the parties that conflict with the terms herein. This Order



                                            10
shall be subject to modification on motion of any party or any other person who may

show an adequate interest in the matter to intervene for purposes of addressing the

scope and terms of this Order. The Order shall not, however, be modified until the

parties shall have been given notice and an opportunity to be heard on the proposed

modification. Any deadlines herein may be extended by the parties by agreement.

        13.   No Judicial Determination.          This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating

discovery. Nothing herein shall be construed or presented as a judicial determination

that any specific document or item of information designated as “CONFIDENTIAL”

by counsel is subject to protection under Rule 26(c) of the Federal Rules of Civil

Procedure or otherwise until such time as a document-specific ruling shall have been

made.

        14.   Persons Bound. This Order shall take effect when entered and shall

be binding upon all counsel in this action and their respective law firms and clients.



                                       Signed: February 25, 2020




                                          11
WE CONSENT:

s/    Mason C. Rollins (w/ permission)    s/    Donald R. Pocock
R. Harper Heckman                         Donald R. Pocock, NC Bar No. 29393
Brett M. Becker                           Attorney for Defendant
Attorneys for Plaintiff                   NELSON MULLINS RILEY &
Nexsen Pruet                                SCARBOROUGH LLP
701 Green Valley Road, Suite 100          380 Knollwood Street, Suite 530
Greensboro, North Carolina 27408          Winston-Salem, NC 27103
Telephone: 336.387.5181                   Telephone: 336.774.3324
Fax: 336.387.8915                         Fax: 336.774.3376
E-mail: hheckman@nexsenpruet.com          E-mail: donald.pocock@nelsonmullins.com
        bbecker@nexsenpruet.com

Gregory Lee Cashion
Mason C. Rollins
Smith Cashion & Orr, PLC
One American Center
3100 West End Avenue, Suite 800
Nashville, TN 37203
Telephone: 615.742.8553
Email: gcashion@smithcashion.com
       mrollins@smithcashion.com




                                         12
                                 ATTACHMENT A

               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                CIVIL ACTION NO. 5:19-CV-071--KDB-DCK


HIGHWAY MARKINGS, INC.,

                           Plaintiff,

vs.

MAGNOLIA ADVANCED
MATERIALS, INC.,

                           Defendant.


      The undersigned hereby acknowledges that he or she has read the Stipulated

Protective Order dated _________, in the above captioned action, understands the

terms thereof, and agrees to be bound by such terms. The undersigned submits to

the jurisdiction of the United States District Court for the Western District of North

Carolina in matters relating to the Stipulated Protective Order and understands that

the terms of said Order obligate him/her to treat all discovery materials designated

“CONFIDENTIAL” strictly in accordance with the terms and conditions of the

Stipulated Protective Order, use such information solely for the purposes of the

above-captioned action, and not to disclose any such information to any other person,

firm or concern. The undersigned acknowledges that violation of the Stipulated

Confidentiality Order may result in penalties for contempt of court.




                                         13
Name:                    Job Title:

Employer:

Business Address:

Date: ___________        Signature: ________________________




                    14
